Citation Nr: 0122145	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  99-21 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable rating for a right 
thoracotomy scar.

2.  Entitlement to an initial rating in excess of 10 percent 
for postoperative residuals of a carcinoid tumor of the right 
lung (other than the thoracotomy scar).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from August 1981 to November 
1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which granted service connection for a carcinoid tumor 
of the right lung with thoracotomy scar and assigned a 
noncompensable evaluation.  By a rating decision of January 
2000, the RO granted a 10 percent evaluation for carcinoid 
tumor, status post right middle and right lower lobectomy, 
from the effective date of service connection.  It separately 
evaluated the thoracotomy scar as noncompensably disabling.  
The veteran offered testimony before the undersigned Member 
of the Board at a hearing at the RO in June 2001.  A 
transcript of the hearing is of record.

The Board notes that evidence has been received since the 
issuance of the most recent Supplemental Statement of the 
Case.  However, the veteran has waived his right to have this 
evidence initially considered by the RO.  

The issue of entitlement to a compensable evaluation for the 
veteran's thoracotomy scar is decided herein, while the issue 
of entitlement to an initial rating in excess of 10 percent 
for the separately rated postoperative residuals of a 
carcinoid tumor of the right lung is addressed in the remand 
that follows the order section of this decision.





FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein has been obtained by 
the RO.

2.  The veteran's thoracotomy scar is on a non-exposed 
surface and is not tender or painful, subject to repeated 
ulceration, or productive of functional impairment.


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for a 
thoracotomy scar have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.31, 4.118, 
Diagnostic Code 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, (2000) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability.  However, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability, except as noted below. 

The veteran's service medical records reflect that in April 
1992, he underwent resection of the middle and lower lobes of 
the right lung after a tumor was discovered.  He tolerated 
the procedure well and his immediate postoperative course was 
uncomplicated.  The veteran received a six-month period of 
limited duty and was found fit for full duty in November 
1992.  

The veteran was afforded a VA examination in May 1999.  The 
examiner observed a right thoracotomy scar that extended from 
the right medial scapula approximately in the sixth 
intercostal space to the mid-axillary line.  The scar was 
non-erythematous and was extremely well healed.  The examiner 
noted that the scar was "almost difficult to appreciate."  
No tenderness or adherence was found.  There was no 
ulceration, breakdown of the skin or unusual texture.  There 
was no tissue loss or unusual elevation or depression.  The 
scar was hypopigmented in comparison to the veteran's normal 
skin, but there was no inflammation or edema.  The examiner 
found the scar to be minimally disfiguring.  The diagnosis 
was well-healed scar from right thoracotomy.

The veteran submitted to a further VA examination in November 
1999.  The examiner noted the thoracotomy scar and two chest 
tube scars.  The veteran reported that the symptoms from his 
thoracotomy scar consisted of very minor non-disabling, non-
functionally significant dysesthesia's.  He stated that when 
the skin over the thoracotomy scar was lightly touched, he 
perceived the sensation of tingling over a large area of the 
lower right chest.  He specifically stated that the sensation 
was non-painful, non-functionally significant and more of a 
nuisance than anything else.  On physical examination, the 
examiner noted a 34-centimeter linear thoracotomy scar 
extending over the right side of the chest through the 
axillary line into the posterior thorax.  It was noted as 
being very well healed.  Two smaller linear scars in the 
axillary line representing chest tube drainage sites were 
also recorded.  All three scars were found to be non-tender, 
non-adherent, and of normal skin texture without evidence of 
breakdown, elevation or depression.  There was no underlying 
tissue loss, no inflammation, edema or cured formation, and 
the scars were of normal skin color.  The examiner stated 
that the scars were nondisfiguring, and that they did not 
cause functional limitation.  The veteran was found to have 
full range of motion of the right upper extremity, including 
the shoulder.  Photographs of the veteran's scars were taken 
during this examination and are associated with the claims 
folder.  The diagnosis was status post remote right 
thoracotomy with very well healed right thoracotomy scar and 
chest tube scars.  

The veteran was afforded a hearing before the undersigned 
Member of the Board in June 2001.  He testified that the scar 
was sensitive to touch, but that it did not affect his range 
of motion.  He stated that he had a strenuous job, but that 
the scar did not  interfere with his employment.  When asked 
to describe the sensitivity of the scar, the veteran stated 
that it was, "like an under the skin itch that you just 
can't get to."  He stated that the sensitivity was 
continuously present to a degree.  He maintained that he no 
longer worked with his shirt off because the scar had, 
"spooked a few kids in the neighborhood."

II.  Analysis

Initially, the Board notes that during the pendency of the 
appellant's appeal but after the RO's most recent 
consideration of the issue on appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  Regulations implementing 
the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to a compensable 
evaluation for his thoracotomy scar.  Identified treatment 
records have been obtained by the RO.  The veteran was 
afforded two VA examinations.  The veteran has not identified 
and the Board is not aware of any additional evidence or 
information which could be obtained to substantiate his 
claim.  In sum, the facts relevant to this claim have been 
properly developed and there is no further action which 
should be undertaken to comply with the provisions of the 
VCAA and the implementing regulations.  Therefore, the 
veteran will not be prejudiced as a result of the Board's 
deciding this claim without first affording the RO the 
opportunity to consider it in light of the VCAA and the 
implementing regulations.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Superficial scars warrant a 10 percent evaluation if they are 
poorly nourished and subject to repeated ulceration or if 
they are tender and painful on objective demonstration.  
Scars may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, and 7805.

Disfiguring scars of the head, face or neck warrant a 
noncompensable evaluation if the disfigurement is slight or a 
10 percent evaluation if the disfigurement is moderate.  
38 C.F.R. § 4.118, Diagnostic Code 7800.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

The thoracotomy scar is not on the veteran's head, face or 
neck.  It is on a nonexposed surface and therefore is not 
considered to be compensably disfiguring under the schedular 
criteria.

The medical evidence consistently indicates and the veteran 
does not dispute that the scar is not tender, painful, poorly 
nourished, subject to repeated ulceration or productive of 
functional impairment.  At the hearing before the 
undersigned, the veteran indicated that he experienced a 
sensation similar to an itch below the skin, but he 
acknowledged that this did not produce functional impairment.  
At the November 1999 VA examination, the veteran described 
minor, non-functionally significant dysesthesia's associated 
with the scar.  The veteran has not described and the medical 
evidence has not demonstrated the existence of any symptoms 
or functional impairment which would warrant a compensable 
evaluation under the schedular criteria.


ORDER

A compensable disability evaluation for a right thoracotomy 
scar is denied.


REMAND

The VCAA and some of the implementing regulations are also 
applicable to the veteran's claim for an initial evaluation 
in excess of 10 percent for the postoperative residuals of a 
carcinoid tumor of the right lung which have been separately 
evaluated from the thoracotomy scar.

As discussed above, the veteran underwent lobectomy of the 
right lower and middle lobes in April 1992.  He contends that 
exertion causes a burning sensation in his right lung and 
breathing difficulty, and that a disability evaluation in 
excess of that currently assigned is warranted.  During his 
June 2001 hearing, the veteran indicated that he had received 
treatment at the VA Medical Center in Cincinnati, Ohio for 
pulmonary complaints in approximately April 1999.  Records of 
this treatment are not associated with the claims folder.  

Therefore, additional development to comply with the VCAA and 
the implementing regulations is necessary.  Accordingly, this 
case is REMANDED to the RO for the following action:

1.  The RO should obtain from the veteran 
the names, addresses and approximate 
dates of treatment for all VA and non-VA 
medical care providers who have treated 
or evaluated him for his service-
connected pulmonary disability since his 
service separation.  After securing any 
necessary authorization from the veteran, 
the RO should attempt to obtain a copy of 
all identified records, which have not 
previously been obtained.  The records 
obtained should include those pertaining 
to pulmonary treatment of the veteran at 
the VA Medical Center in Cincinnati, 
Ohio.  

2.  If the RO is unsuccessful in 
obtaining any identified VA treatment 
records, it should continue its efforts 
to obtain those records until the records 
are obtained, it is determined that the 
records do not exist, or it is determined 
that further efforts to obtain the 
records would be futile.

3.  The RO should inform the veteran and 
his representative of any identified 
records that it has been unable to obtain 
and request them to provide a copy of 
such records.

4.  Then, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the current degree of severity 
of the veteran's service-connected 
pulmonary disability.  The veteran should 
be properly notified of the date, time, 
and place of the examination in writing, 
and a copy of the notification letter 
should be included in the claims folder 
if the veteran fails to appear for the 
examination.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner.  

All manifestations of the disability 
should be identified.  Tests which yield 
all results necessary for rating the 
veteran's pulmonary disability under 
Diagnostic Code 6844 should be performed, 
to include FEV-1, FEV- 1/FVC, DLCO (SB), 
and maximum exercise capacity.  In 
addition, the examiner should provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.

5.  Then, the RO should review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

6.  Then, the RO should undertake any 
further action it determines is required 
to comply with the notice and duty to 
assist requirements of the VCAA and the 
implementing regulations.

7.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal.  The RO should give 
consideration to the possibility of 
staged ratings, pursuant to Fenderson v. 
West, 12 Vet.App. 119 (1999).  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction or a timely 
notice of disagreement is received with 
respect to any other matter, the veteran 
and his representative should be issued a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond.  If a new issue is addressed in 
the SSOC, the veteran should be informed 
of the requirements to perfect an appeal 
with respect to the new issue.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand the Board 
intimates no opinion, either factual or legal, as to any 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals


 



